IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


JOAN LICHTMAN,                         No. 363 EAL 2015

                    Petitioner
                                       Petition for Allowance of Appeal from the
                                       Order of the Commonwealth Court
            v.


RONALD CASTILLE,

                    Respondent


                                   ORDER



PER CURIAM

      AND NOW, this 14th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.